Name: 86/95/EEC: Council Decision of 18 March 1986 on the conclusion of an Agreement in the form of an exchange of letters on the interim extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for a six-month period as from 8 February 1986
 Type: Decision
 Subject Matter: fisheries;  Africa
 Date Published: 1986-03-25

 Avis juridique important|31986D009586/95/EEC: Council Decision of 18 March 1986 on the conclusion of an Agreement in the form of an exchange of letters on the interim extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for a six-month period as from 8 February 1986 Official Journal L 080 , 25/03/1986 P. 0052*****COUNCIL DECISION of 18 March 1986 on the conclusion of an Agreement in the form of an exchange of letters on the interim extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for a six-month period as from 8 February 1986 (86/95/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the Government of the Republic of Guinea and the European Economic Community on fishing off the Guinean coast (1), Having regard to the proposal from the Commission, Whereas the Community and the Republic of Guinea have embarked upon negotiations, as provided for in the second paragraph of Article 15 of the Agreement, in order to determine the arrangements that will apply after 7 February 1986, when the Protocol annexed to the Agreement expires; Whereas on 28 January 1986 the two parties agreed to extend the said Protocol for a six-month interim period as from 8 February 1986, pending the final result of these negotiations, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters on the interim extension of the Protocol annexed to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast for a six-month period as from 8 February 1986 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 18 March 1986. For the Council The President W. G. van EEKELEN (1) OJ No L 111, 27. 4. 1983, p. 1.